Appeal from an order of the Supreme Court, Monroe County (Thomas A. Stander, J.), entered March 4, 2016. The order granted the motion of defendants for summary judgment dismissing plaintiffs’ claims for public nuisance and loss of sale proceeds and dismissing all claims by plaintiff Rochester Auto Maintenance, Inc., and denied the cross motion of plaintiffs for summary judgment.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court (2016 NY Slip Op 51882[U] [Sup Ct, Monroe County 2016]).
Present — Peradotto, J.P., Carni, Lindley, Troutman and Scudder, JJ.